947 F.2d 952
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alfonso RAMIRES-RAMOS, Defendant-Appellant.
No. 90-50021.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 23, 1991.*Decided Oct. 25, 1991.

Before SNEED, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Alfonso Ramires-Ramos appeals from his sentence, imposed following a guilty plea to importing and aiding and abetting importation of cocaine in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 952, 960.   Ramires-Ramos contends that the United States Sentencing Guidelines violate his fifth amendment right to due process.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
We have previously held that the Guidelines' restrictions on the district court's ability to individualize sentences do not facially violate due process.   United States v. Mondello, 927 F.2d 1463, 1467 (9th Cir.1991);   United States v. Brady, 895 F.2d 538, 540-43 (9th Cir.1990).   We have also held that the Guidelines do not unconstitutionally enlarge the prosecutor's influence over sentencing.   Mondello, 927 F.2d at 1467.   Ramires-Ramos has failed to demonstrate that application of the Guidelines to his particular circumstances violated his right to due process.   See Brady, 895 F.2d at 543-44.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3